                     Case 1:19-cv-05244-AKH Document 67 Filed 04/17/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                               Southern District
                                             __________  DistrictofofNew York
                                                                      __________


 U.S.SECURITIES AND EXCHANGE COMMISSION,                       )
                             Plaintiff                         )
                                v.                             )      Case No.     19-cv-5244 (AKH)
                  KIK INTERACTIVE INC.                         )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          the Blockchain Association                                                                                   .


Date:          04/17/2020                                                                 /s/ Keith Bradley
                                                                                         Attorney’s signature


                                                                                      Keith Bradley, #4633921
                                                                                     Printed name and bar number
                                                                               SQUIRE PATTON BOGGS (US) LLP
                                                                                1801 California Street, Suite 4900
                                                                                      Denver, CO 80202

                                                                                               Address

                                                                                   keith.bradley@squirepb.com
                                                                                            E-mail address

                                                                                          (303) 830-1776
                                                                                          Telephone number

                                                                                          (303) 894-9239
                                                                                             FAX number
